United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
             ___________

             No. 99-1648
             ___________

Kenneth Wright: Mary C. Wright,       *
                                      *
             Plaintiffs-Appellants,   *
                                      *
      v.                              *
                                      *
Sears Roebuck & Company;              *
                                      *
             Defendant-Appellee,      *
                                      *
Signal Delivery Service, Inc.,        *
                                      *
             Third Party Defendant-   *
             Appellee.                *
                                          Appeals from the United States
             __________                   District Court for the Western
                                          District of Missouri.
             No. 99-2148
             __________                        [UNPUBLISHED]

Kenneth Wright; Mary C. Wright,       *
                                      *
             Plaintiffs,              *
                                      *
      v.                              *
                                      *
Sears Roebuck & Company,              *
                                      *
             Defendant,               *
                                      *
      v.                              *
Sears Roebuck & Company;                 *
                                         *
            Third Party Plaintiff-       *
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Signal Delivery Service, Inc.,           *
                                         *
            Third Party Defendant-       *
            Appellee.                    *
                                   _____________

                             Submitted: March 13, 2000
                                 Filed: March 23, 2000
                                  _____________

Before MORRIS SHEPPARD ARNOLD and FAGG, Circuit Judges, and BENNETT,*
      District Judge.
                         _____________

PER CURIAM.

       Kenneth Wright and Mary C. Wright appeal the district court's adverse grant of
judgment on the pleadings in favor of Sears Roebuck & Company (Sears) in the
Wrights' diversity action for personal injury. The district court concluded the Wrights'
lawsuit was time barred under Missouri law. We review a grant of judgment on the
pleadings under a well-established standard. Because this is a diversity action, we
review de novo questions of state law. Having considered the record and the parties'
briefs, we are satisfied the district court correctly applied controlling state law, and the
record supports the district court's ruling. We are also satisfied the district court did


       *
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa, sitting by designation.

                                            -2-
not abuse its discretion in denying the Wrights' motions to file an amended complaint
and to file additional suggestions in opposition to Sears's motion for judgment on the
pleadings. Because a comprehensive opinion in this diversity case would lack
precedential value, we affirm on the basis of the district court's ruling without further
discussion. See 8th Cir. R. 47B.

       We dismiss Sears Roebuck & Company's appeal from the district court's adverse
grant of summary judgment on the pleadings in favor of Signal Delivery Service, Inc.
as moot.
       A true copy.

             Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-